Exhibit 10.7.1

 

RENEWAL OF SUBLEASE

 

THIS RENEWAL OF SUBLEASE is made and entered into this 16th day of November,
2004, by and between Veterinary Technologies Corporation, hereinafter called
Tenant; New River Pharmaceuticals, Inc., hereinafter called Subtenant; and
Virginia Tech Foundation, Inc., hereinafter called Landlord. The terms Tenant
and Subtenant are intended to include the successors and assigns of the original
parties and their heirs, legal representatives, successors and assigns of the
respective entities.

 

WHEREAS, on July 23, 2001, the Tenant and Subtenant entered into a Sublease
Agreement in writing of the following demised premises, situated in Montgomery
County, Virginia, to wit:

 

Approximately 508 rentable square feet in Suite 1120 in Research Building II,

1861 Pratt Drive, Blacksburg, Virginia.

 

WHEREAS, the Tenant and Subtenant desire to renew the original sublease thereto,

 

THEREFORE, IT IS MUTUALLY AGREED AS FOLLOWS:

 

1. The purpose of this modification is to renew the Sublease for the Demised
Premises for a period of six months, commencing on December 21, 2004, and ending
on June 19, 2005.

 

2. The monthly rental for the renewal term shall be Seven Hundred Thirteen and
32/100 Dollars ($713.32).

 

3. The monthly furnishings and equipment rental for the renewal term shall be
Five Hundred Ninety-Nine and 40/100 Dollars ($599.40).

 

All other terms and conditions of the sublease are in full force and effect.

 

IN WITNESS WHEREOF, this Sublease Renewal is entered into by the parties hereto
on the date and year first set forth above:

 

For Veterinary Technologies Corporation

   

/s/ James W. Hiney

  11/17/04

James W. Hiney, CEO

 

  (date)

For New River Pharmaceuticals Inc.    

/s/ Randal J. Kirk

  12/1/04

Randal J. Kirk, President & CEO

 

  (date) 

For Virginia Tech Foundation, Inc.    

/s/ Raymond D. Smoot

  12/9/04

Raymond D. Smoot, Jr., COO & Sec.-Treas.

 

  (date) 

 